DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4,8-9,10-13 and 17-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Seely et al. (2014/0241469).
 	As per claims 1,10,19 and 20 Seely et al. discloses in figures 1 and 2 channelizing system comprising: an input interface (124) configured to receive an input signal having a first frequency bandwidth; and a digital signal processor (126) configured to channelize the input signal, the digital signal processor comprising: a channelizer circuit (202) configured to receive the input signal having a first bandwidth 
 	As per claims 2 and 11, Seely et al. discloses in figure 2 the first set of channels (100 channels) is greater than the second set of channels (2 channels).  
 	As per claims 3 and 12. Seely et al. discloses in figure 2 each of the first of channels has a smaller bandwidth (200Hz) per channel compared to the second set of channels (1KHz).  
 	As claims 4 and 13  Seely et al. discloses in figure 2 a second channelizer circuit (206).  
 	As per claims 8 and 17, Seely et al. discloses in figures 4-7 each of the plurality of tuning modules comprises a plurality of FIR filter blocks (606-610, 408) with an inherent a memory for storing a plurality of FIR filter coefficients.
 	As claims 9 and 18, Seely et al. discloses in figure 4 one or more of the plurality of FIR filter blocks comprises a tuner circuit (400) configured to tune an input signal received by the one or more of the plurality of FIR filter blocks to a user-defined center .  

Claims 7,10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al.(2014/0241469) in view of Cheung et al. (2020/0059222).
 	 Seely et al. discloses in figure 10 the channelizer circuit comprises filters (1002-1006) for expanding bandwidth and overlap with adjacent channels but does not discloses the filters are weighted-overlap-add digital filters. However, Cheung et al. discloses in figure 4 a use of weighted-overlap-add digital filters for expanding bandwidth and overlap with adjacent channels in a channelizer.  Thus, it would have been obvious to a person of  ordinary in the art before the effective filling date of the claimed invention to provide the channelizer circuit of Seely et al. weighted-overlap-add digital filters for expanding bandwidth and overlap with adjacent channels as disclosed by Cheung et al.
Claims 5-6,14-15 and 21-22 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon disclosing channelizers are considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG D NGO/Primary Examiner, Art Unit 2182